EXHIBIT 10.45

         
(BELDEN LOGO) [c48690c4869001.gif]
       
 
  7733 Forsyth Blvd., Suite 800   Phone: 314.854-8000
 
  St. Louis, MO 63105   Fax: 314/854-8001
 
       
 
      www.Belden.com

January 27, 2009
Mr. Louis Pace
710 N. Wright
Naperville, IL 60563
Re: Separation Agreement
Dear Louis:
     As discussed, your employment with Belden Inc. as President of Specialty
Products Division (the “Company”) and all subsidiaries will terminate effective
on the close of business of January 31, 2009 (the “Separation Date”). This
letter confirms all of you entitlements arising out of your employment with and
separation from the Company pursuant to your Amended and Restated Executive
Employment Agreement of December 19, 2008 (“Agreement”). You will receive:

             
1.
  A severance payment equal to one times the sum of your current annual base
salary and your 2008 target annual cash incentive award. Your target bonus was
computed using your salary at January 1, 2009 ($260,000) X 70% (your bonus
percentage) X a financial factor of 1 X a personal performance factor of 1. You
will receive this amount in equal monthly payroll installments over a twelve
(12) month period commencing on February 1, 2009   $ 442,000  
 
           
2.
  If payable, a 2008 annual cash incentive award payable in accordance with the
terms of our annual cash incentive plan and as determined by the Compensation
Committee in February 2009. At its February meeting, the Compensation Committee
will consider the adjustments to the financial factor management is proposing
and your personal performance factor will be based on your review with John.
Because of these open items, we cannot include the amount of any award at this
time.     T-B-D  
 
           
3.
  Subject to your continued co-payment of premiums, continued participation for
twelve (12) months in the Company’s medical benefits plan which covers you and
your eligible dependents upon the same terms and conditions (except for the
requirement of you continued employment) in effect for active employees        

 



--------------------------------------------------------------------------------



 



Mr. Louis Pace
January 27, 2009
Page 2

         
 
  of the Company. If you obtain other employment that offers substantially
similar or more favorable medical benefits, continuation of such coverage by the
Company will end. These health benefits will reduce the period of coverage (and
count against your right to healthcare continuation benefits under COBRA) by
twelve (12) months.    

     You are entitled to your accrued and unpaid salary through the Separation
Date as well as accrued and unused vacation in accordance with Company policy
(i.e., four weeks which will be included in your February 28, 2009 pay
statement). You also are entitled to all accrued, vested and unpaid benefits
under all retirement, pension and deferred compensation plans of the Company in
which you are participating on the Separation Date (i.e., the Company’s retired
savings plan (401-k plan) plus the amount allocated to you in the excess defined
benefit plan, which is projected to be at January 31, 2009 $25,000 and which you
will receive in February 2010). All such benefits shall be paid in accordance
with the terms of the applicable plans and, where applicable, your previous
elections. You are not eligible for retirement plan contributions with respect
to payments made under sections 1, 2 or 3 above.
     You will have the right to exercise the following SARs for ninety days
following your Separation Date:

                  SARs       Exercise Price   4,000    
 
  $ 30.90     1,967    
 
  $ 47.705  

     All other stock options, RSUs, SARs, PSUs and other equity-based and
long-term incentive awards (whether or not equity-based) shall lapse, and all
such equity awards shall not be exercisable, as of the Separation Date.
     The Company will, to the extent required by applicable law, withhold from
your amounts payable above, the amount of any withholding tax due with respect
to such amounts.
     We will give you an opportunity to review any announcement (internal or
public) regarding your departure from the Company before issuance. You may use
any executive recruiter to obtain employment that the Company may use (or has
used) provided you comply with your non-competition covenants. You agree to
promptly return to the Company all tangible and intangible property of the
Company, whether prepared by you or otherwise coming into your possession, and
whether written, electronic or in any other format, including, without
limitation, all files, records, documents, customer lists, software and
equipment (such as personal computers, disks and disk drives, mobile
communications devices).

 



--------------------------------------------------------------------------------



 



Mr. Louis Pace
January 27, 2009
Page 3
     Payment of the amounts and benefits set forth above will be contingent on
your returning to us by January 31, 2009 the signed General Release of All
Claims that accompanies this letter and the revocation period set out in the
general release having expired, or, in the case of Company employee plan
benefits, such later day as may be provided in accordance with the applicable
Company benefit plan in which you are a participant. All amounts hereunder also
are conditioned upon your resignation from all offices of the Company and all
subsidiaries held by you.
     We ask that you sign this letter below confirming your understanding above.
This letter may be executed in one or more counterparts, each of which shall
constitute an original for all purposes, and all of which taken together shall
constitute one and the same agreement.

                  BELDEN INC.    
 
           
/s/ Louis Pace
 
Louis Pace
  By:
Name:
Title:   /s/ Kevin Bloomfield
 
Kevin Bloomfield
 
Vice President, Secretary and
 
General Counsel
 
      

 